Citation Nr: 0011756	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-10 235 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bursitis of the left elbow.

2.  Entitlement to an effective date, prior to September 14, 
1996, for the assignment of a 20 percent disability rating 
for degenerative disc disease of the cervical spine with 
painful motion and right radiculopathy.

3.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with painful motion and right 
radiculopathy, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for low back strain 
with degenerative joint disease, loss of motion and right 
radiculopathy, currently rated as 20 percent disabling.

5.  Entitlement to an effective date, prior to September 14, 
1996, for the assignment of a 20 percent disability rating 
for low back strain with degenerative joint disease, loss of 
motion and right radiculopathy.


6.  Entitlement to an increased (compensable) rating for 
degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 6, 1975 to 
June 15, 1992.

On file is a record of an August 1992 rating decision where 
entitlement to service connection was granted for 
degenerative disk disease of the cervical spine with 
radiation to the shoulders which was assigned a 10 percent 
evaluation effective June 16, 1992, and for mechanical low 
back strain which was assigned a noncompensable evaluation 
effective June 16, 1992.

The current appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  


The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bursitis of the left 
elbow, denied entitlement to service connection for a 
disorder manifested by kidney stones and left testicle 
epididymitis, denied entitlement to an evaluation in excess 
of 10 percent for degenerative disk disease of the cervical 
spine with radiation to the shoulders and degenerative 
changes of the thoracic spine, and a compensable evaluation 
for mechanical low back strain.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in July 1994, a transcript of which 
has been associated with the claims file.

In July 1994, the Hearing Officer, in pertinent part, granted 
entitlement to an increased (compensable) evaluation of 10 
percent for low back strain with degenerative joint disease 
of the lumbar spine with loss of range of motion effective 
June 16, 1992, affirmed the 10 percent evaluation for 
degenerative disk disease of the cervical spine with 
radiation to the shoulders and painful motion, and assigned a 
separate noncompensable evaluation for degenerative changes 
of the thoracic spine with no loss of range of motion 
effective from June 16, 1992.

In October 1996 the RO granted entitlement to an increased 
evaluation of 20 percent for degenerative disc disease of the 
cervical spine with radiation to the shoulders and painful 
motion effective September 14, 1996, an increased evaluation 
of 20 percent for low back strain with degenerative joint 
disease of the lumbar spine with loss of range of motion 
effective September 14, 1996, affirmed the noncompensable 
evaluation for degenerative changes of the thoracic spine 
with no loss of motion, and denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 1997, a transcript of which has been 
associated with the claims file.


In November 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a disorder 
manifested by recurrent kidney stones and epididymitis of the 
left testicle, and remanded to the RO for further development 
and adjudicative actions the remaining claims pending at that 
time..  

In October 1999 the RO affirmed the previous denials of 
entitlement to service connection for left elbow bursitis, 
evaluations in excess of 20 percent for disabilities of the 
cervical and lumbar spines and the noncompensable of the 
thoracic spine, effective dates prior to September 16, 1996 
for assignments of 20 percent evaluations respectively for 
disabilities of the cervical and lumbar spines, and denied 
entitlement to service connection for a depressive disorder 
as secondary to service-connected disabilities of the 
cervical and lumbar spines.  

The case has been returned to the Board for further appellate 
review.

A notice of disagreement with the RO's October 1999 denial of 
entitlement to service connection for a depressive disorder 
as secondary to service-connected disabilities of the 
cervical and lumbar spines has not been received, and is 
otherwise not considered part of current appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bursitis of the left elbow when it issued an unappealed 
rating decision in August 1992.

2.  The evidence submitted since the August 1992 
determination does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Prior to September 14, 1996 the veteran's service-
connected degenerative disc disease of the cervical spine was 
manifested by no more than slight limitation of motion with 
pain or mild intervertebral disc syndrome.

4.  The veteran's degenerative disc disease of the cervical 
spine is currently productive of not more than moderate 
disablement.

5.  Prior to September 14, 1996 the veteran's low back strain 
with degenerative joint disease was manifested by no more 
than slight limitation of motion, or characteristic pain on 
motion, or mild intervertebral disc syndrome.

6.  Low back strain with degenerative joint disease is 
manifested by not more than moderate disablement.

7.  The record is absent persuasive reliable objective 
findings of adequate pathology supporting symptomatic 
degenerative changes of the thoracic spine with at least 
moderate limitation of motion or functional loss due to pain 
or other pathology. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1992 rating decision 
wherein the RO denied entitlement to service connection for 
bursitis of the left elbow is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  The criteria for an effective date, prior to September 
14, 1996 for assignment of an increased evaluation of 20 
percent for degenerative disc disease of the cervical spine 
with painful motion and right radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991);  38 C.F.R. 
§§ 3.105, 3.157, 3.400 (1999).  

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine with 
painful motion and right radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5290 (1999).

4.  The criteria for an effective date, prior to September 
14, 1996, for the assignment of a 20 percent disability 
rating for low back strain with degenerative joint disease, 
loss of motion and right radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.105, 3.157, 
3.400, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5295 (1999).

5.  The criteria for an evaluation in excess of a 20 percent 
for low back strain with degenerative joint disease, loss of 
motion and right radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5295 (1999).

6.  The criteria for an increased (compensable) evaluation 
for degenerative changes of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses they are is 
silent for any left elbow problems until January 1979, when 
the veteran was seen for left elbow pain after falling on the 
ice.  An objective evaluation revealed tenderness over the 
left elbow to touch.  Full range of motion was noted.  There 
was minimal swelling but no erythema.  Impression was trauma 
to the left elbow.  An X-ray study of the left elbow revealed 
no evidence of bone, joint or soft tissue abnormality.  
Impression was normal elbow.  In June 1980 left elbow 
bursitis was noted.  (Olecranon spurring was limited to the 
right elbow confirmed by X-ray).  

A September 1985 report of a physical examination shows a 
normal left elbow on objective examination.  The remaining 
service medical records are silent for any left elbow 
problems.  

An April 1992 physical examination report for purposes of 
final separation from active duty shows that a clinical 
evaluation of the left elbow was normal.  Summary of defects 
and physician's summary of pertinent data were silent for 
left elbow problems.  A report of medical history shows the 
veteran indicated having problems with bursitis of the elbow.

The service medical records show that beginning approximately 
in the mid 1970's he was seen on multiple occasions, usually 
following athletic activity, for complaints of low back pain 
associated with mechanical low back strain.  In early 1979 he 
exacerbated the pain after falling on the ice.  An 
examination was negative.  In 1989 he fell off a ladder and 
complained of neck pain radiating to the shoulders.  He 
complained of right upper extremity numbness.  Impression was 
cervical strain.  X-rays revealed degenerative joint disease 
of the cervical spine and degenerative disc disease in the 
mid thoracic area.  

An April 1992 physical examination report for final 
separation from active duty shows the veteran complained of 
recurrent back pain.  Orthopedic and neurologic evaluations 
were silent for cervical, thoracic or lumbosacral spine 
disability.  

A summary of defects and diagnoses reflected history 
spondylosis and degenerative disc disease of the cervical 
spine treated with medication.  A physician's summary and 
elaboration of pertinent data noted the veteran had back and 
right shoulder pain since 1989 after falling from a tree.  He 
was diagnosed with cervical arthritis and treated with 
medication on and off without much relief.  He currently was 
on no medication and lived with his discomfort. 

A December 1992 VA general medical examination report shows a 
history of bursitis of the left elbow in the 1970's.  An 
orthopedic consultation was ordered to address the veteran's 
musculoskeletal problems.  No pertinent objective findings 
were noted on the general medical examination.  An X-ray of 
the cervical spine revealed mild middle and lower cervical 
spurring with middle cervical disc space narrowing.  There 
was straightening of the normal lordosis suggesting muscle 
spasm.  Disc space narrowing was most prominent at C5, C6 and 
C7.  

An X-ray of the lumbar spine revealed mild spurring 
throughout.  There was moderate disc space narrowing at L4-5-
S1.  Mild lower lumbar facet arthropathy was noted.  No 
evidence of fracture was noted.  An X-ray of the left elbow 
showed no fracture or effusion.  Minimal soft tissue swelling 
was evidenced.   

A January 1993 VA orthopedic examination report shows a 
history of neck and low back injuries in service as well as 
continued lower thoracic spine pain.  On objective 
examination the veteran had pain on palpation on the 
interspinous ligaments of C6 through C2.  There was a 5 
percent loss of motion of the cervical spine with pain on 
extremes of motion, especially flexion and extension.  A 
document brought to the examination by the veteran revealed 
no evidence of disk pathology.  X-rays of the cervical spine 
showed straightening of the cervical lordotic curve 
indicating some pathology.  

The veteran had diffused tenderness on palpation and 
percussion of the thoracic spine, especially in the area of 
T9-T12.  Such finding was noted to have corresponded with 
findings on a magnetic resonance imaging (MRI) scan.  An 
objective examination of the lumbar spine revealed from five 
to 10 percent loss of motion with pain on extremes of motion.  
Pain was noted at the thoracolumbar junction.  A neurologic 
examination of the lower extremities was within normal 
limits.  X-ray study of the lumbar spine showed no evidence 
of bony pathology.  The disk spaces were normal.  It was 
noted that a report of an MRI of the thoracic and lumbar 
brought by the veteran revealed disc spaces T6-T9 and T9-T12 
to be (open) and with degeneration above and below such disk 
spaces.  Diagnoses were traumatic myofascitis ligaments at 
right C6-T2, and myofascial strain of the lumbar spine.  

A August 1993 private medical record shows treatment for back 
pain.  Impression was musculoskeletal pain, right upper back.  

In July 1994 the veteran and his spouse attended a hearing 
before a Hearing Officer at the RO.  A copy of the hearing 
transcript is on file.  The veteran primarily focused upon 
his service-connected cervical and lumbar spine disabilities.  

The veteran generally noted that his cervical and lumbar 
spine disabilities were manifested by painful motion, 
muscular and neurologic symptoms that had increased over the 
years.  His spouse noted she sometimes helped by massaging 
the symptomatic areas of the veteran's back.  No significant 
testimony was provided regarding his left elbow claim. 

An August 1995 private neurologic examination report shows 
the veteran was taking 800 milligrams of Motrin when needed 
for the past six months.  The cervical spine and lumbar spine 
demonstrated full range of motion without muscle spasm.  
There was tenderness to palpation in the lower cervical 
paravertebral region, right side greater than left.  Gait and 
tandem gait were normal.  Romberg's test was negative.  He 
could heel and toe walk, and hop on either foot without 
difficulty.  Muscle strength was normal.  Deep tendon 
reflexes were normal and symmetrical.  Plantar reflexes were 
flexor.  Sensory examination was normal to all modalities.  
Impression was cervical and lumbar disk disease.  Cervical 
and lumbar radiculopathy were to be ruled out.  

In August 1995 an excerpt from a Medical-Surgical Nursing 
book was submitted which addressed diagnostic tools for 
defining disabilities of the spine.  

A September 1995 Defense Department physical examination 
report shows cervical spine pain with abnormal motion and low 
lumbar sciatic notch pain.  No additional findings were 
noted.  

An October 1995 private neurologic examination report shows 
the veteran was ambulatory.  Motor testing was reported as 
5/5 in both upper and lower extremities.  Sensory testing was 
positive to pinprick at C6-C7, right side.  Reflexes were 2+ 
and equal in the upper and lower extremities.  Assessment was 
cervical pain with right sided C6 and C7 radiculopathy 
secondary to foraminal stenosis.  

An October 1995 VA MRI report shows degenerative changes of 
the C4-5, C5-6 and C6-7 disks without spinal stenosis.  
Moderate foraminal stenosis at C5-6 was noted.  


A March 1996 VA electromyography (EMG) report shows a history 
of multiple episodes of blunt trauma to the head and neck 
with complaints of longstanding neck pain and occasional 
radiation down the right upper extremity.  Also reported was 
episodic low back pain with radiation down both lower 
extremities.  A neurologic examination at that time revealed 
normal extremity strength with normal sensory examination and 
deep tendon reflexes.  EMG and nerve conduction tests were 
described as normal without electrophysiologic evidence of 
radiculopathy, plexopathy, polyneuropathy or myopathy.  

A September 14, 1996 VA orthopedic examination report shows 
as history that the veteran sustained a traumatic injury to 
his cervical, thoracic, and lumbar spine in February 1989, 
while cutting a tree limb.  The limb swung, knocking him from 
an eight foot ladder.  He injured his cervical spine, 
thoracic spine, and lumbar spine.  He had continued pain in 
his neck, with limited motion.  It was noted that he had 
associated pain which radiated to the interscapular region.  
He also had numbness in the right arm greater than the left 
arm that was aggravated with neck motion.  He noted having 
decreased sensation.  He noted having pain in the anterior 
aspect of the right chest wall, at the costochondral junction 
which was constant and intermittently radiated down the right 
leg more than the left leg.  He noted he was unable to sit 
for more than 15 minutes.  He took 800 mg. of Motrin 800 as 
needed for pain.  He reported having occasional low back pain 
which incapacitated him for several days. 

On objective the evaluation the cervical spine revealed 
moderate spasm of the paravertebral musculature.  Rotation of 
the neck was to 70 degrees to the left and 80 degrees to the 
right.  The veteran could almost touch his chin to his chest, 
but only looked 20 degrees above the horizon.  Foraminal 
compression testing of the cervical spine was positive, with 
paresthesias down the right arm.  Motor strength of the right 
upper extremity was 5/5 for biceps and triceps, and 
symmetric.  Biceps reflexes were 1+ on the right and 2+ on 
the left; and triceps reflexes were 1+ on the right and 2+ on 
the left. 


The lumbar spine demonstrated moderate spasm of the 
paravertebral musculature.  Forward bending was to 70 
degrees, extension was 0 degrees, bending to the right and 
left was to 20 degrees.  Deep tendon reflexes were 1+ and 
symmetric at the knee and trace at the ankles.  Straight leg 
raising tests showed mild hamstring tightness on the right 
and left, but no radicular symptoms.  Motor strength was 
quadriceps 5/5.  Extensor hallucis longus (EHL) and 
gastrocsoleus were 4/5 for the right and left legs.  Toe walk 
was described as okay, but heel walk was considered to be 
difficult.

X-rays of the of the cervical spine demonstrated narrowing of 
C4-5, C5-6 and C6-7, with calcification of the anterior disk.  
X-rays of the thoracic spine appeared to be normal.  X-rays 
of the lumbar spine demonstrated calcification and spurs in 
the anterior disks of L2-3.

Diagnoses were spondylosis of the cervical spine, C3-C7, with 
anterior calcification.  Cervical radiculopathy, right 
greater than left arm, moderate to severely symptomatic and 
spondylosis of the lumbar spine, L2-3, with intermittent 
right leg radiculopathy, moderately symptomatic. 

In March 1997 the veteran attended a hearing before a Hearing 
Officer at the RO.  
A copy of the hearing transcript is on file.  The veteran 
generally noted that his cervical and lumbar spine 
disabilities were manifested by painful motion, muscular and 
neurologic symptoms that were greater than reflected by the 
disability ratings in effect prior to September 14, 1996 and 
thereafter.  He indicated that he should be awarded increased 
evaluations for cervical and lumbar spine disabilities 
retroactively to 1992, as he felt that his cervical and 
lumbar spine symptoms and manifestations had not 
significantly changed between 1992 and 1996.  No significant 
testimony was provided regarding his left elbow claim. 

VA pain management and individual psychology treatment and 
physical medicine and rehabilitation records date between 
approximately late 1997 and early 1999.  They refer to 
treatment for cervical and lumbar musculoskeletal pain 
syndrome and somatic pain.

An October 1998 VA pain management and individual psychology 
treatment record shows the veteran indicated he was very busy 
as he had two businesses which he felt would improve profit 
wise.  He felt good when busy working.  He began progressive 
muscle relaxation training.  

A November 1998 VA physical medicine and rehabilitation 
record shows complaints of back pain recurring without 
"rhyme or reason."  Assessment reflected somatic pain.  

A November 1998 VA orthopedic examination report shows the 
veteran was unemployed.  He stated he worked for a short time 
since separation from active duty.  He noted a history of 
left elbow bursitis which was presently resolved.  The 
examiner noted reviewing the veteran's medical records which 
showed that a 1996 EMG of the upper extremities was normal.  
It was recorded again that the veteran was evaluated and no 
abnormalities were noted.  No specific treatment was 
recommended.

Currently the veteran complained of neck pain which radiated 
up to the occipital skull and across his face.  He complained 
of bilateral arm pain, right down in to the radial aspect of 
the forearm and left in a glove type distribution to the 
hand.  He stated his back pain radiated across the lumbar 
spine and posterior hips.  He complained of intermittent 
bilateral anterior thigh pain.  He denied any specific 
radicular symptoms into his legs below the knees.  He had no 
difficulty controlling his bowel or bladder. 

On objective examination the veteran was noted to walk with a 
cane.  He walked with a normal gait and basically carries the 
cane.  The cervical spine revealed normal flexion and 
extension.  He had right and left-side rotation of 45 
degrees.  He had no tenderness to palpation.  Neurological 
evaluation revealed physiologic and symmetrical reflexes and 
strength and sensation in both upper extremities.  No 
muscular atrophy was noted.  Pulses were normal.  Tinel's 
sign was negative at the wrist and elbow.  An X-ray of the 
left elbow was normal.  No bone or joint space abnormality 
was identified.  

The lumbar spine revealed 40 degrees of forward flexion.  The 
examiner noted this was despite being able to sit upright in 
the chair and reach down and touch his toes.  Side bending 
was limited to 10-15 degrees as well.  Again the examiner 
noted that such finding was inconsistent with observed range 
of motion of the spine during the interview.  Toe and heel 
walking were normal.  Neurological evaluation revealed 
physiologic and symmetrical reflexes.  Strength and sensation 
in both lower extremities were normal.  Internal and external 
rotation of the hips was normal. Pulses were normal.  
Straight leg raising was negative bilaterally.  No muscular 
atrophy was appreciated.  X-rays of the lumbar spine revealed 
only mild degenerative changes.  X-rays of the cervical spine 
showed degenerative changes at C4-5 and to a lesser degree at 
C5-6 and C6-7.  Impression was cervical spondylosis and low 
back pain.  

The examiner noted he did not consider the veteran to be 
unemployable.  Also he noted finding little in the way of 
objective evidence of injury in either the cervical or lumbar 
spine level.  He noted that most of the veteran's complaints 
were subjective in nature and involved pain radiating in the 
non dermatomal distributions in both the neck and the lower 
extremities.  It was noted that the veteran had had an EMG 
study of the neck in 1996 which was normal as were the 
apparent results of his electrodiagnostic workups in the 
service.  

It was noted that the degenerative signs on X-rays in the 
neck were at least as likely as not related to the injury in 
the service.  The examiner found no evidence of corresponding 
abnormality in the thoracic or lumbar spine.  He found no 
evidence of weakened movement, excess fatigability or 
incoordination.  The examiner opined that the veteran was 
able to perform average employment in a civil occupation.  He 
noted that pain was not visibly manifested on movement other 
than complaints of pain in the lumbar spine which the 
examiner considered to be inconsistent efforts at range of 
motion demonstration on direct observation.  The examiner 
found no physical evidence of disuse or functional 
impairment.  The examiner did not believe there was adequate 
pathology present to support the level of each of the 
veteran's reported subjective complaints.  He noted 
requesting additional diagnostic tests for evaluation of the 
lower extremities to evaluate his lower extremity complaints. 

A December 23, 1998 VA individual psychology and pain 
management therapy record shows the veteran's participation 
in the program helped him better understand his pain 
experience and effective methods of coping with pain.  He 
continued relaxation and self-hypnotic techniques.  

A December 1998 VA EMG report shows the veteran with an old 
history of neck injury.  He recently had been complaining of 
episodic numbness and tingling in the upper extremities and 
the lower extremities.  It was noted that a previous EMG 
performed in 1996 was completely normal, including needle 
evaluation of the lower extremities, the cervical paraspinous 
muscles, and the lumbosacral paraspinous muscles.  It was 
noted that the current examination was essentially normal. 

The nerve conduction study summary of findings shows the 
right median motor nerve and the right peroneal motor nerve 
demonstrated normal distal latency, normal conduction 
velocities, normal amplitudes, and normal F wave latencies.  
The right median sensory nerve, the right ulnar sensory 
nerve, and the right sural sensory nerve demonstrated normal 
latencies and normal amplitudes.  An EMG was not performed.  
Conclusion was normal study with no electrophysiologic 
evidence of peripheral neuropathy or mononeuropathies.  When 
compared to the previous study of 1996 there had been no 
change.  

A December 31, 1998 VA psychiatric assessment record shows 
the veteran reported being unemployed and unable to find a 
job.  He reported having orthopedic problems and pain since 
falling from a ladder.  He had had depression since 1990.  He 
went through a divorce after 25 years of marriage.  
Depression was marked by anger, frustration, depressed mood, 
variable memory and concentration, feelings of hopelessness 
and helplessness and low energy level.  

VA physical medicine and rehabilitation records in January 
1999 show relief of neck and back pain following acupuncture 
treatment.  On objective examination strength testing in the 
upper extremities revealed 4/5 on the left and 5/5 on the 
right.  Lower extremity strength testing was 4/5 on the left 
and 5/5 on the right.  Chronic cervical and lumbar 
musculoskeletal pain syndrome was noted.  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
bursitis of the left elbow.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  


Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned when the fact of chronicity in service is not 
adequately supported, and a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for bursitis of the left elbow which the RO denied in August 
1992.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board's review of the August 1992 rating decision shows 
the RO determined that the left elbow bursitis in service was 
not more than transient in nature which resolved without 
chronic residual disability demonstrated on examination for 
retirement from the service or thereafter. 

The evidence associated with the claims file subsequent to 
the August 1992 RO rating decision consists of hearing 
testimony, additional medical records and examination 
reports. 

At the hearings the veteran essentially focused upon other 
topics without any significant mention of his claimed left 
elbow disability other than it related to active service.  
Any statements and allegations presented by the veteran are 
to the effect that he currently suffers from chronic left 
elbow disability which originated coincident with his active 
service.  These arguments were rejected by the RO when it 
issued its 1992 denial.

The additional medical records and examination reports do not 
show that the veteran has an identifiable disorder of the 
left elbow, much less one that has on the basis of competent 
medical authority been linked to his period of active 
service.  In this regard, VA examinations including X-rays of 
the left elbow do not currently show an identifiable 
disability.

Accordingly, the Board finds, as did the RO in August 1992, 
that the veteran does not have a chronic acquired left elbow 
disability including bursitis which has been linked to his 
period of service on the basis of the additional evidence 
submitted subsequent to the August 1992 denial.  There is no 
additional evidence not previously submitted which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim. 

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bursitis of the left elbow, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


II.  Increased rating and earlier effective dates.

Criteria

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  VA 
General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 36-97.

38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999) provides that 
slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
evaluation is provided for slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation is provided where 
there is moderate limitation of motion of the lumbar spine.  
A maximum 40 percent schedular evaluation is provided where 
there is severe limitation of motion of the lumbar spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome, a 10 percent evaluation is 
provided for mild symptoms.  A 20 percent rating is 
assignable when moderate with recurring attacks.  A 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief.  


A 60 percent rating is assignable when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain, a noncompensable evaluation is provided 
where there are slight subjective complaints, only.  A 10 
percent evaluation is provided for characteristic pain on 
motion.  A 20 percent evaluation is provided where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  

A minimum 40 percent rating is provided for favorable 
ankylosis of the lumbar spine under Diagnostic Code 5289.

A 10 percent evaluation is the maximum rating assignable for 
limitation of motion of the dorsal (thoracic) spine and 
encompasses moderate as well as severe limitation of motion.  
A noncompensable evaluation is provided for slight limitation 
of motion.  38 C.F.R. 4.71a; Diagnostic Code 5291.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.



The Board notes that separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
disability under various diagnoses are to be avoided.  38 
C.F.R. § 4.14 (1999).

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400.

The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date of compensation based on new and 
material evidence received after a final disallowance, is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155 (1999).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from date it was sent 
to the claimant, it will be considered filed as of date of 
receipt of an informal claim.  Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151 (1999).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  Id.  38 C.F.R. 
§ 3.151(a) (1999).

In accordance with the provisions of 38 C.F.R. § 3.157(a) 
(1999), effective date of pension or compensation benefits, 
if otherwise in order, will be the date of receipt of claim 
or date when entitlement arose, whichever is later.  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

In accordance with 38 C.F.R. § 3.157(b)(1) the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

A decision of the RO becomes final in the absence of a timely 
appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).  A claim may be reopened upon a submission of new and 
material evidence and a previous claim may be amended upon a 
showing of clear and unmistakable error in the prior RO 
rating decision. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.105 (1999).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-314.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell, 3 Vet. App. at 314.



Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(1999).

In Thompson v. Brown, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
that time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991); Robbie v. Derwinski, 1 Vet. App. 612, 
614-615 (1991).

In order to assert a valid claim of clear and unmistakable 
error, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated. Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  

The Court proposed a three-pronged test to determine whether 
clear and unmistakable error is present in a prior 
determination: (1) either the facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
'undebatable' and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and (3) a determination that there was clear and 
unmistakable error based upon the record and the law that 
existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Also, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claims for 
increased evaluations for his cervical, thoracic and low back 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his cervical, thoracic, and lumbar spine disabilities (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the November 1997 
remand of the case to the RO for further development and 
adjudicatory actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 19 (1991).

The November 1997 remand of the case to the RO was for 
additional development of the record including special 
examinations.  The evidence consists of pertinent private and 
VA medical documentation including recent reports of VA 
orthopedic and neurologic examinations. There is no 
indication that there are additional pertinent outstanding 
records which VA has not already requested and/or obtained.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Cervical spine

Included in the veteran's claim of entitlement to an 
increased evaluation for his cervical spine disability is 
also the claim of entitlement to an effective date 
retroactive to June 16, 1992 for the grant of a 20 percent 
evaluation.

However, the record shows that in an unappealed rating 
decision of August 1992, the RO granted service connection 
for degenerative disc disease of the cervical spine with 
radiation to the shoulders evaluated as 10 percent disabling 
based upon evidence of degenerative changes with slight 
limitation of motion.  Previous rating determinations which 
are final and binding are accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
The veteran primarily argues that the cervical spine symptoms 
present on examination in September 1996 were no different 
from those symptoms in the record at the time of the August 
1992 rating decision.  

Focusing on the available evidence prior to the August 1992 
rating decision and the prevailing legal authority at the 
time, it is readily apparent that the RO's action was within 
the bounds of sound judgmental discretion, regardless of 
whether or not some adjudicators might have reached a 
different result.  All clinical data were before the RO when 
it considered the case.  The clinical findings were 
consistent with and supported the 10 percent evaluation at 
that time.






The record is nonrevealing for pertinent cervical spine 
symptoms until a report of a VA orthopedic examination dated 
September 14, 1996.  The RO in October 1996 noted that the 
examination report first factually demonstrated ascertainable 
cervical spine symptoms that supported the assignment of a 20 
percent evaluation for the cervical spine disability.  The 
findings included evidence of moderate spasm and essentially 
moderate radiculopathy (unverified by electrodiagnostic 
tests).  

The Board notes that the prior dated evidence stemming from a 
reopened claim in October 1992 (per the RO's rating decision 
in August 1993 from which a timely notice of disagreement was 
filed) consisted of a report of a VA general medical 
examination in December 1992, a report of a VA orthopedic 
examination in January 1993 as well as a private treatment 
record in March 1993.  Also of record was a private 
neurologic evaluation report in August 1995, a service 
department physical examination report in September 1995, a 
private treatment record in October 1995 and a VA EMG and 
nerve conduction report March 1996.  

Such records generally showed a cervical spine disability 
productive of no more than slight limitation of motion 
consistent with the 10 percent evaluation in effect.  
Importantly, the Board notes that the veteran's complaints of 
radiating painful symptoms with cervical radiculopathy were 
not verified as the neurologic evaluations including EMG and 
nerve conduction tests were normal.  Full range motion of the 
cervical spine was demonstrated on a comprehensive private 
neurologic report in August 1995.  

In light of the above cited record the RO has clearly 
assigned the correct effective date of September 14, 1996 for 
the grant of a 20 percent evaluation for the veteran's 
service-connected cervical spine disability in light of the 
pertinent laws and regulations cited above.  Accordingly, the 
preponderance of the evidence is against the assignment of an 
earlier effective date for the grant of a 20 percent 
evaluation for the cervical spine disability.  

With respect to the veteran's claim of entitlement to an 
increased evaluation for degenerative disc disease of the 
cervical spine with painful motion and right radiculopathy 
the Board notes that when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The pertinent evidence of record includes a report of a VA 
EMG and nerve conduction study in March 1996, a report of a 
VA orthopedic examination in September 1996, a report of a VA 
orthopedic examination in November 1998, a report of a VA 
nerve conduction study in December 1998 and pertinent VA 
outpatient treatment records dating between 1997 and 1999.

Importantly, the Board notes that based upon a recent review 
of the medical record as well as examination of the veteran, 
a VA specialist in orthopedics noted that the findings 
revealed normal range of motion of the cervical spine.  He 
found that the veteran's complaints were subjective in nature 
and unsupported by objective findings including 
electrodiagnostic workups of record.  He referred to normal 
electrodiagnostic workups both in service and following 
separation from active duty in supporting his findings.  He 
noted that there was not adequate pathology to support the 
veteran's complaints.  

Moreover, the examiner found no evidence of weakened 
movement, excess fatigability or incoordination.  The 
examiner opined that the veteran was able to perform average 
employment in a civil occupation.  The examiner found no 
physical evidence of disuse or functional impairment.  A VA 
nerve conduction report in December 1998 for complaints of 
upper extremity symptoms was normal and when compared to the 
1996 study reflected no change.

Clearly, in light of the above discussion the evidence 
demonstrates the presence of service-connected cervical spine 
disability productive of no more than moderate limitation of 
motion or moderate intervertebral disc syndrome with 
recurring attacks consistent with the 20 percent evaluation 
currently in effect.  

Separate evaluations of such cervical spine symptomatology 
under diagnostic codes 5290 or diagnostic code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  Esteban.  
There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's low back 
disability to warrant assignment of separate ratings.  
38 C.F.R. § 4.14; VAOPGCPREC 36-97.

Importantly, the record is without verifiable service-
connected cervical spine disability meeting or more nearly 
approximating severe limitation of motion or severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warranting the assignment of the next 
higher rating evaluation. 

The VA examination reports discussed above have been without 
clinical objective evidence of functional loss due to pain, 
incoordination, fatigability, etc., resulting from the 
cervical spine disability.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the cervical spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that diagnostic code 5293, for intervertebral disc 
syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is warranted.

The codes applied in the veteran's cases for consideration of 
an increased evaluation contemplate limitation of motion.  
However, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain, 
flare-ups, incoordination, fatigue, etc., as clinical studies 
in general and the most recent studies in particular have 
yielded no clinical objective findings to account for the 
veteran's complaints and demonstrated limitations on 
function.

The veteran has complained of pain and other functional 
limitation on VA examinations due to his cervical spine 
disability.  The Board notes that a lay person can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. App. 
449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board has noted 
earlier, this is not the veteran's case. Dysfunction due to 
pain associated with service-connected disability has not 
been supported by adequate pathology in the opinion of the VA 
examiner.  Accordingly, there is no basis upon which to 
predicate assignment of an increased evaluation due to 
functional limitations including pain with application of the 
criteria under 
38 C.F.R. §§ 4.40, 4.45.

The RO has rated the appellant's disability of the cervical 
spine under diagnostic codes 5010-5290.  Diagnostic code 5010 
accounts for the arthritic process in the cervical spine; 
however, no higher evaluation is assignable.  The veteran 
would be entitled to no greater than a 20 percent evaluation 
with application of the diagnostic criteria for arthritis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the cervical spine disability.

Lumbar spine

The Board notes that the record contains an unappealed rating 
decision in August 1992 wherein the RO granted service-
connection for mechanical low back strain evaluated as 
noncompensable under Diagnostic Code 5295 effective June 16, 
1992.  
However the Hearing Officer at the RO assigned a compensable 
evaluation for the low back disability retroactively to the 
original grant of service connection, June 16, 1992, the day 
following separation from service.  

Prior to September 14, 1996 the veteran's low back strain 
with degenerative joint disease with loss of motion and right 
radiculopathy was manifested by no more than slight 
limitation of motion with characteristic pain on motion or 
mild intervertebral disc syndrome consistent with the 
assignment of a 10 percent evaluation.  

Importantly, the Board notes that the 10 percent evaluation 
for service-connected low back disability was based upon 
evidence which consisted of the veteran's service medical 
records including a report of a final separation examination 
in April 1992, a report of a VA general medical examination 
in December 1992, a report of a VA orthopedic examination in 
January 1993 as well as a private treatment record in March 
1993.  Also of record was a private neurologic evaluation 
report in August 1995, a service department physical 
examination report in September 1995, a private treatment 
record in October 1995 and a VA EMG and nerve conduction 
report March 1996.

Such records generally showed a low back disability 
productive of no more than slight limitation of motion 
consistent with the 10 percent evaluation in effect.  
Importantly, the Board notes that the veteran's complaints of 
radiating painful symptoms with lumbar radiculopathy were not 
verified as the neurologic evaluations including EMG and 
nerve conduction tests were normal.  No functional 
abnormality of the low back was noted on orthopedic or 
neurologic evaluations at separation from active duty.  
Moreover, full range motion of the lumbar spine was 
demonstrated on a comprehensive private neurologic report in 
August 1995.  

Clearly, the pertinent clinical findings of low back 
disability as reflected on the VA orthopedic examination on 
September 14, 1996 including evidence of slight limitation of 
motion, moderate muscle spasm and associated right leg 
radiculopathy, moderately symptomatic (although unverified by 
electrodiagnostic tests) for the first time, at best, 
represented a low back disability that more nearly 
approximated the criteria for the assignment of a 20 percent 
evaluation under the pertinent criteria cited above.  
Accordingly, no basis exists upon which to predicate 
assignment of the increased evaluation of 20 percent for the 
low back disability prior to September 14, 1996.


With respect to he veteran's claim for an evaluation in 
excess of 20 percent for his low back disability, the Board 
notes that the pertinent evidence of record includes a report 
of a VA EMG and nerve conduction study in March 1996, a 
report of a VA orthopedic examination in September 1996, a 
report of a VA orthopedic examination in November 1998, a 
report of a VA nerve conduction study in December 1998 and 
pertinent VA outpatient treatment records dating between 1997 
and 1999.

Importantly, the Board notes that based upon a recent review 
of the medical record as well as examination of the veteran, 
a VA specialist in orthopedics noted that the veteran's range 
of motion testing was unreliable as the veteran exhibited 
inconsistent efforts.  Moreover, he found no evidence of 
weakened movement, excess fatigability or incoordination.  

The examiner opined that the veteran was able to perform 
average employment in a civil occupation.  He noted that pain 
was not visibly manifested on movement other than complaints 
of pain in the lumbar spine which the examiner considered to 
be inconsistent efforts at range of motion demonstration on 
direct observation.  The examiner found no physical evidence 
of disuse or functional impairment.  The examiner did not 
believe there was adequate pathology present to support the 
level of each of the veteran's reported subjective 
complaints.  Electrodiagnostic testing in December 1998 for 
neurological complaints in the lower extremities remained 
normal.  When compared to the 1996 study there was no change.  

Clearly, in light of the above discussion, the current 
evidence lacks verifiable objective findings of low back 
disability productive of a severe level of impairment with 
respect to limitation of motion, lumbosacral strain, or 
intervertebral disc syndrome consequently precluding a grant 
of the next higher evaluation of 40 percent under the 
respective diagnostic codes.  Significantly, there is no 
verifiable evidence of severe limitation of motion of the 
lumbar spine, severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, or of a severe 
lumbosacral strain in accordance with the above reported 
criteria.  

Moreover, in view of the overlapping manifestations the 
assignment of separate rating is prohibited.  There is no 
competent evidence of separate and distinct symptomatology 
resulting from the veteran's low back disability to warrant 
assignment of separate ratings.  38 C.F.R. § 4.14.

The codes applied in the veteran's case for consideration of 
an increased evaluation contemplate limitation of motion.  
However, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain, 
flare-ups, incoordination, fatigue, etc., as clinical studies 
in general and the most recent studies in particular have 
yielded no clinical objective findings to account for the 
veteran's complaints and demonstrated limitations on 
function.

The veteran has complained of pain and other functional 
limitation on VA examinations due to his service-connected 
low back disability.  The Board notes that a lay person can 
provide evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

As the Board has noted earlier, this is not the veteran's 
case.  Dysfunction due to pain associated with the low back 
disability has not been supported by adequate pathology in 
the opinion of the VA examiner.  Accordingly, there is no 
basis upon which to predicate assignment of an increased 
evaluation due to functional limitations including pain with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45.

Thoracic spine

The Board notes that during the appellate process a VA 
hearing officer's decision in 
August 1994 granted a separate noncompensable evaluation for 
degenerative changes of the thoracic spine retroactively to 
the original grant of service connection, June 16, 1992, the 
day following separation from service.  

Importantly, the Board notes that based upon a recent review 
of the medical record as well as examination of the veteran, 
a VA specialist in orthopedics found no significant evidence 
of abnormality in the thoracic spine.  He found no evidence 
of associated weakened movement, excess fatigability or 
incoordination.  The examiner opined that the veteran was 
able to perform average employment in a civil occupation.  
The examiner found no physical evidence of disuse or 
functional impairment.  The examiner did not believe there 
was adequate pathology present to support the level of each 
of the veteran's reported subjective complaints. 

Importantly, the record is absent persuasive reliable 
objective findings of adequate pathology supporting 
symptomatic degenerative changes of the thoracic spine with 
moderate limitation of motion or functional loss due to pain 
or other pathology warranting the assignment of a compensable 
evaluation.  

The veteran has complained of pain and other functional 
limitation on VA examinations due to his service-connected 
thoracic spine disability.  The Board notes that a lay person 
can provide evidence of visible symptoms.  Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology. 38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

As the Board has noted earlier, this is not the veteran's 
case.  Dysfunction due to pain associated with service- 
connected disability has not been supported by adequate 
pathology in the opinion of the VA examiner.  Accordingly, 
there is no basis upon which to predicate assignment of an 
increased evaluation due to functional limitations including 
pain with application of the criteria under 38 C.F.R. §§ 
4.40, 4.45.

The preponderance of the evidence is negative and against the 
assignment of an increased (compensable) evaluation for 
service-connected thoracic spine disability.


Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO considered the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss them in detail in light of his 
claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  His service-connected 
cervical, thoracic and lumbar spine disabilities have not 
required frequent inpatient care, nor are shown to have 
markedly interfered with any employment.  In fact, the record 
includes a recent opinion from a VA specialist in orthopedics 
noting that the veteran was able to perform average 
employment in a civil occupation.  His opinion was based upon 
a review of the record and examination of the veteran.  
Having evaluated the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bursitis of the elbow, the appeal is denied.

Entitlement to an effective date, prior to September 14, 
1996, for the assignment of an increased evaluation of 20 
percent for degenerative disc disease of the cervical spine 
with painful motion and right radiculopathy is denied.

An evaluation in excess of  20 percent for degenerative disc 
disease of the cervical spine with painful motion and right 
radiculopathy is denied.

Entitlement to an effective date, prior to September 14, 
1996, for the assignment of an increased evaluation of 20 
percent for low back strain with degenerative joint disease, 
loss of motion and right radiculopathy is denied.

Entitlement to an evaluation in excess of 20 percent for low 
back strain with degenerative joint disease, loss of motion 
and right radiculopathy is denied.

Entitlement to a compensable evaluation for degenerative 
changes of the thoracic spine is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



